DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zevallos (US 2018/0241886 A1).
Regarding claim 1, Zevallos teaches a system (Abstract) comprising:
one or more processors; and programming instructions configured to be executed by the one or more processors to perform operations comprising (Paras. 0057-0060; an apparatus for use in a charging entity, comprising: at least one processor, and at least one memory for storing instructions to be executed by the processor):
receiving, from a first computing device at a wireless communication network, an indication of a chargeable event associated with a communication session between the first computing device and a second computing device (Paras. 0028-0034 and 0094-0098; i.e. the 3GPP network element (e.g. PGW) would be the system that receives the information from the first and second devices related to a chargeable event); 
transmitting data to an online charging system (OCS) to perform one or more operations that relate to an authorization of the communication session (Paras. 0028-0034 and 0094-0098; i.e. the  PGW sends the OCS a credit control message to authorize the charging of the event); 
determining that the OCS failed to authorize the communication session (Paras. 0028-0034 and 0094-0098; i.e. the  PGW sends the OCS a credit control message to authorize the charging of the event); 
establishing the communication session between the first computing device and the second computing device, wherein the communication session is established after the determination that the OCS failed to authorize the communication session (Paras. 0028-0034 and 0094-0098; i.e. the  OCS would respond with DIAMETER_TOO_BUSY if it is congested and is unable to perform the credit control which would read on failing to authorize the credit control for the session. The session could then be terminated based on a Failure Handling Action Terminate or the session would be allowed to be established based on a Failure Handling Action Continue); 
Paras. 0028-0034, 0039, 0049-0050, and 0094-0098; i.e. a Session-ID would be associated with the sessions that fail to authorize at the OCS and the CDR would be generated so that the Continue action can be billed by postprocessing based on the Session-ID); and 
transmitting, based at least in part on the indication that the account of the subscriber associated with the first computing device has not been charged by the OCS for the communication session, second data to the OCS to cause the account of the subscriber to be adjusted to reflect charges for the communication session (Paras. 0028-0034, 0039, 0049-0051, and 0094-0099; i.e. a Session-ID would be associated with the sessions that fail to authorize at the OCS and the CDR would be generated so that the Continue action can be billed by postprocessing based on the Session-ID and using the Credit Control Request – Update Request).
Regarding claims 2, 9, and 17, Zevallos teaches the limitations of the previous claims.  Zevallos further teaches wherein determining that the OCS failed to authorize the communication session comprises one or more of determining that the OCS failed to respond or determining that the OCS was unable to adjust the account of the subscriber (Paras. 0028-0034 and 0094-0098; i.e. the  OCS would respond with DIAMETER_TOO_BUSY if it is congested and is unable to perform the credit control which would read on the OCS being unable to adjust the account).
Regarding claims 3, 10, and 18, Zevallos teaches the limitations of the previous claims.  Zevallos further teaches wherein transmitting the data comprises utilizing an Ro protocol (Paras. 0028-0034 and 0094-0098; Ro: Online charging reference point between a 3GPP network element (e.g. PGW) and the OCS.).
Regarding claim 4, Zevallos teaches the limitations of the previous claims.  Zevallos further teaches wherein the second data includes a request for charging information associated with the communication session (Paras. 0028-0034, 0039, 0049-0051, and 0094-0099; i.e. a Session-ID would be associated with the sessions that fail to authorize at the OCS and the CDR would be generated so that the Continue action can be billed by postprocessing based on the Session-ID and using the Credit Control Request – Update Request).
Regarding claims 5, 8, and 16, Zevallos teaches the limitations of the previous claims.  Zevallos further teaches wherein associating the information with the CDR comprises tagging the CDR with an indication that the communication session was not authorized before the communication was established (Paras. 0028-0034, 0039, 0049-0051, and 0094-0099; i.e. a Session-ID would be associated with the sessions that fail to authorize at the OCS and the CDR would be generated so that the Continue action can be billed by postprocessing based on the Session-ID and using the Credit Control Request – Update Request and since it is being done postprocessing using the CCR-UR it is indicated that charging was not done preprocessing).
Regarding claims 6 and 14, Zevallos teaches a computer-implemented method performed by one or more processors configured with specific instructions/ non-Abstract; Paras. 0057-0060) the computer-implemented method comprising:
receiving, from a first computing device at a wireless communication network, an indication of a chargeable event associated with a communication session (Paras. 0028-0034 and 0094-0098; i.e. the 3GPP network element (e.g. PGW) would be the system that receives the information from the first and second devices related to a chargeable event); 
transmitting data to an online charging system (OCS) to perform one or more operations that relate to an authorization of the communication session (Paras. 0028-0034 and 0094-0098; i.e. the  PGW sends the OCS a credit control message to authorize the charging of the event); 
determining that the OCS failed to authorize the communication session (Paras. 0028-0034 and 0094-0098; i.e. the  PGW sends the OCS a credit control message to authorize the charging of the event); 
establishing the communication session between the first computing device and the second computing device (Paras. 0028-0034 and 0094-0098; i.e. the  OCS would respond with DIAMETER_TOO_BUSY if it is congested and is unable to perform the credit control which would read on failing to authorize the credit control for the session. The session could then be terminated based on a Failure Handling Action Terminate or the session would be allowed to be established based on a Failure Handling Action Continue); and 
Paras. 0028-0034, 0039, 0049-0051, and 0094-0099; i.e. a Session-ID would be associated with the sessions that fail to authorize at the OCS and the CDR would be generated so that the Continue action can be billed by postprocessing based on the Session-ID and using the Credit Control Request – Update Request).
Regarding claim 7, Zevallos teaches the limitations of the previous claims.  Zevallos further teaches generating a calling data record (CDR) for the communication session (Paras. 0028-0034, 0039, 0049-0050, and 0094-0098; i.e. a Session-ID would be associated with the sessions that fail to authorize at the OCS and the CDR would be generated so that the Continue action can be billed by postprocessing based on the Session-ID); 
associating information with the CDR that provides an indication that an account of a subscriber associated with the first computing device has not been charged by the OCS for the communication session (Paras. 0028-0034, 0039, 0049-0050, and 0094-0098; i.e. a Session-ID would be associated with the sessions that fail to authorize at the OCS and the CDR would be generated so that the Continue action can be billed by postprocessing based on the Session-ID); and 
transmitting, based at least in part on the indication that the account of the subscriber has not been charged by the OCS for the communication session, the CDR to a billing system (Paras. 0028-0034, 0039, 0049-0051, and 0094-0099; i.e. a Session-ID would be associated with the sessions that fail to authorize at the OCS and the CDR would be generated so that the Continue action can be billed by postprocessing based on the Session-ID and using the Credit Control Request – Update Request).
Regarding claim 11, Zevallos teaches the limitations of the previous claims.  Zevallos further teaches wherein the second data further requests the OCS to adjust the account of the subscriber for the communication session (Paras. 0028-0034 and 0094-0098; i.e. the  OCS would respond with DIAMETER_TOO_BUSY if it is congested and is unable to perform the credit control which would read on the OCS being unable to adjust the account).
Regarding claims 12 and 19, Zevallos teaches the limitations of the previous claims.  Zevallos further teaches wherein determining that the OCS failed to authorize the communication session comprises determining that the OCS is unreachable (Paras. 0028-0034 and 0094-0098; When this error is received, the credit control session, e.g. a DCCA session, needs to be moved to a secondary OCS, and if the secondary OCS is not available, then the DCCA session is terminated. The bearer is released (Failure Handling Action: Terminate) or remains active for a set time (Failure Handling Action: Continue); i.e. the  OCS would respond with DIAMETER_TOO_BUSY if it is congested and is unable to perform the credit control which would read on being unreachable to process the request or unavailable).
Regarding claims 13 and 20, Zevallos teaches the limitations of the previous claims.  Zevallos further teaches wherein determining that the OCS failed to authorize the communication session comprises determining that one or more of an Account Balance Management Function or a Rating Function associated with the OCS is Paras. 0028-0034 and 0094-0098; Online Charging System (OCS): the entity that performs real-time Credit-Control. Its functionality includes transaction handling, rating, online correlation and management of subscriber account balances. i.e. the  OCS would respond with DIAMETER_TOO_BUSY if it is congested and is unable to perform the credit control which would read on being unreachable to process the request or unavailable).
Regarding claim 15, Zevallos teaches the limitations of the previous claims.  Zevallos further teaches the acts further comprising associating information with a calling detail record (CDR) that provides an indication that the account of the subscriber has not been charged by the OCS for the communication session (Paras. 0028-0034, 0039, 0049-0050, and 0094-0098; i.e. a Session-ID would be associated with the sessions that fail to authorize at the OCS and the CDR would be generated so that the Continue action can be billed by postprocessing based on the Session-ID).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/KENT KRUEGER/Primary Examiner, Art Unit 2474